PER CURIAM.
Following affirmance of the judgment and denial of petition for rehearing, appellants have filed an extraordinary petition for rehearing in the nature of an application for a writ of error coram nobis, seeking to have the cause remanded to the trial court to move again there for a new trial on the ground of certain newly discovered evidence, bearing on an issue which was concluded by the verdicts and the judgment.
The petition discloses that the evidence in question was in the possession and knowledge of an attorney who represented appellants in the transaction involved, and, therefore, was not unavailable during the trial. It was not shown to be newly discovered evidence, but on the contrary, was forgotten evidence, now newly remembered.
On the showing made on this petition we hold that the movant is not entitled to the relief sought. See Vining v. American Bakeries Co., 121 Fla. 116, 163 So. 396; 121 Fla. 122, 163 So. 519; 7 Fla.Jur., Coram Nobis, §§ 10, et seq.
The extraordinary petition is denied.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.